Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	Claims 2-7, and 9-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
For claim 2, none of the prior art alone or in combination discloses “when viewed in an axial direction of the helically wound coil, the element body is rectangular, and the capacitor is disposed between at least two sides of the element body and the helically wound coil, the element body has a rectangular parallelepiped shape, the helically wound coil includes a plurality of coil conductor layers wound in parallel with one surface of the element body, the capacitor includes a plurality of capacitor conductor layers parallel to the one surface and facing each other, the capacitor does not overlap the helically wound coil when viewed in a perpendicular direction of the one surface, the coil conductor layers and the capacitor conductor layers have a first coil conductor layer and a first capacitor conductor layer overlapping when viewed in a direction orthogonal to the perpendicular direction, the first capacitor conductor layer has a facing portion facing the first coil conductor layer, and when viewed in the perpendicular direction, the facing portion is disposed between at least two sides of the one surface and the first coil conductor layer”.
For claim 6, none of the prior art alone or in combination discloses “when viewed in an axial direction of the helically wound coil, the element body is rectangular, and the 
Dependent claims 3-5, 7, and 9-20 are allowed by virtue of their dependency.
4.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270- 3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/Trinh Dang/
Examiner, Art Unit 2838



/Nguyen Tran/Primary Examiner, Art Unit 2838